In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-21-00058-CV

IN THE INTEREST OF A.W., A CHILD            §    On Appeal from the 325th District
                                                 Court
                                            §
                                                 of Tarrant County (325-679062-20)
                                            §
                                                 July 29, 2021
                                            §
                                                 Memorandum Opinion by Chief
                                                 Justice Sudderth

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. The judgment is modified to delete the

Subsection (R) finding as to Mother from the trial court’s judgment. It is ordered that

the judgment of the trial court is affirmed as modified.




                                       SECOND DISTRICT COURT OF APPEALS

                                       By __/s/ Bonnie Sudderth________________
                                          Chief Justice Bonnie Sudderth